 

 

CAREVIEW COMMUNICATIONS, INC. 10-K [crvw-10k_123118.htm]

 

Exhibit 10.185

 

 



ELEVENTH AMENDMENT TO
NOTE AND WARRANT PURCHASE AGREEMENT

 

This ELEVENTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT, dated as of
March 27, 2019 (this “Amendment”), is made by and among CAREVIEW COMMUNICATIONS,
INC., a Nevada corporation (the “Company”), and the HealthCor Parties (as
defined below) and such of the other Investors (as defined below) who are
identified on Annex I attached hereto, as holders of a majority of the shares of
Common Stock issued or issuable (on an as converted basis) upon conversion of
the Notes and Warrants (collectively, the “Majority Investors”).

WITNESSETH:

WHEREAS, the Company, HealthCor Partners Fund, L.P. (“HealthCor Partners”),
HealthCor Hybrid Offshore Master Fund, L.P. (“HealthCor Hybrid” and, together
with HealthCor Partners, the “HealthCor Parties”) and certain additional
investors that purchased additional Notes and additional Warrants on February
17, 2015 (the “2015 Investors”), additional Notes and additional Warrants on
February 23, 2018 (the “February 2018 Investors”) and additional Notes on
July 13, 2018 (the “July 2018 Investors” and, together with the 2015 Investors,
the February 2018 Investors and the HealthCor Parties, the “Investors”) are
parties to that certain Note and Warrant Purchase Agreement, dated as of April
21, 2011 (as amended from time to time, including without limitation pursuant to
that certain Note and Warrant Amendment Agreement dated December 30, 2011, that
certain Second Amendment to Note and Warrant Purchase Agreement dated January
31, 2012, that certain Third Amendment to Note and Warrant Purchase Agreement
dated August 20, 2013, that certain Fourth Amendment to Note and Warrant
Purchase Agreement dated January 16, 2014, that certain Fifth Amendment to Note
and Warrant Purchase Agreement dated December 15, 2014, that certain Sixth
Amendment to Note and Warrant Purchase Agreement dated March 31, 2015, that
certain Seventh Amendment to Note and Warrant Purchase Agreement dated June 26,
2015, that certain Eighth Amendment to Note and Warrant Purchase Agreement dated
February 23, 2018, that certain Ninth Amendment to Note and Warrant Purchase
Agreement dated July 10, 2018 and that certain Tenth Amendment to Note and
Warrant Purchase Agreement dated July 13, 2018, the “Purchase Agreement”);

WHEREAS, as contemplated by the Purchase Agreement, the Company issued and sold
(a) $20,000,000 initial principal amount of Notes (the “2011 Notes”) and
Warrants to purchase 11,782,859 shares of Common Stock (the “2011 Warrants”) to
the HealthCor Parties on April 21, 2011, (b) $5,000,000 initial principal amount
of Supplemental Closing Notes (the “2012 Notes”) to the HealthCor Parties on
January 31, 2012, (c) $5,000,000 initial principal amount of 2014 Supplemental
Closing Notes and 2014 Supplemental Warrants to purchase 4,000,000 shares of
Common Stock to the HealthCor Parties on January 16, 2014, (d) $6,000,000
initial principal amount of Fifth Amendment Supplemental Closing Notes and Fifth
Amendment Supplemental Warrants to purchase 3,692,308 shares of Common Stock to
HealthCor Partners and the 2015 Investors on February 17, 2015, (e) $2,050,000
initial principal amount of Eighth Amendment Supplemental Notes and Eighth
Amendment Supplemental Warrants to purchase 512,500 shares of Common Stock to
the February 2018 Investors on February 23, 2018 and (f) $1,000,000 initial
principal amount of Tenth Amendment Supplemental Notes to the July 2018
Investors on July 13, 2018; and



 1 

 

 

WHEREAS, pursuant to Section 7.9 of the Purchase Agreement and subject to the
terms and conditions contained herein, the parties hereto desire to (i) amend
the Purchase Agreement as set forth herein for the purposes of eliminating the
minimum cash balance requirement set forth in Section 5.3 thereof and (ii) waive
any breaches by the Company of Section 5.3 of the Purchase Agreement that have
occurred on or prior to the date of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties and covenants contained herein and in the Purchase Agreement, which
represent integral components of the transactions contemplated hereby and
thereby and shall be fully enforceable by the parties hereto and thereto, and
for other good and valuable consideration, the receipt and sufficiency of which
hereby acknowledged, the Company and the Majority Investors mutually agree as
follows:

1.                  Definitions. Capitalized terms used in this Amendment but
not defined in this Amendment shall have the meanings ascribed to them in the
Purchase Agreement.

2.                  Amendment to Purchase Agreement. Section 5.3 of the Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

“[Reserved.]”

3.                  Waiver. The parties hereto agree and acknowledge that
(i) the covenants set forth in Section 5.3 of the Purchase Agreement were
intended to benefit the Investors and (ii) the Company has at certain times been
in breach of Section 5.3 of the Purchase Agreement. The Majority Investors
hereby waive in full any breaches by the Company of Section 5.3 of the Purchase
Agreement that have occurred on or prior to the date of this Agreement.

4.                  No Further Amendments. Except as amended by this Amendment,
the Purchase Agreement shall remain in full force and effect in accordance with
its terms.

5.                  Miscellaneous.

(a)               Ratification and Confirmation. The Company acknowledges,
agrees and confirms that: (x) the Purchase Agreement and each of the other
Transaction Documents, as amended and otherwise modified by the amendments and
other modifications specifically provided herein or contemplated hereby, are and
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed; and (y) without limiting the generality of the foregoing
clause (x), all obligations, liabilities and Indebtedness of the Company under
the Transaction Documents, as amended hereby, constitute “Obligations” (as
defined in the Security Agreement) secured by and entitled to the benefits of
the security set forth in the Security Agreement and the IP Security Agreement,
and the liens and security interests granted in favor of the Investors under the
terms of the Security Agreement and the IP Security Agreement are and remain
perfected, effective, enforceable and valid and such liens and security
interests are, in each case, a first priority lien and security interest (except
to the extent otherwise expressly permitted by the Transaction Documents) and
such liens and security interests are hereby in all respects ratified and
confirmed.



 2 

 

 

(b)               Expenses. The Company will pay and bear full responsibility
for the reasonable legal fees and other out-of-pocket costs and expenses of the
Majority Investors attributable to the negotiation and consummation of the
transactions contemplated hereby.

(c)               Further Assurances. The Company shall duly execute and
deliver, or cause to be duly executed and delivered, at its own cost and
expense, such further instruments and documents and take all such action, in
each case as may be necessary or proper in the reasonable judgment of the
Majority Investors to carry out the provisions and purposes of this Amendment.

(d)               Survival. The representations, warranties, covenants and
agreements made herein shall survive any investigation made by any party hereto,
and the execution and delivery of this Amendment.

(e)               Governing Law. All questions concerning the construction,
interpretation and validity of this Amendment shall be governed by and construed
and enforced in accordance with the domestic laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether in the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware. In furtherance of the foregoing, the internal law of the State of
Delaware will control the interpretation and construction of this Amendment,
even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily or necessarily
apply.

(f)                Construction. The Company and the Majority Investors
acknowledge that the Company and its independent counsel and the Majority
Investors and their independent counsel have jointly reviewed and drafted this
document, and agree that any rule of construction and interpretation to the
effect that drafting ambiguities are to be resolved against the drafting party
shall not be employed.

(g)               Counterparts; Facsimile and Electronic Signatures. This
Amendment may be executed in any number of counterparts, and each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement. Counterpart signatures
to this Amendment delivered by facsimile or other electronic transmission shall
be acceptable and binding.

(h)               Headings. The section and paragraph headings contained in this
Amendment are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Amendment.

[Signature Pages Follow]



 3 

 

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Eleventh
Amendment to Note and Warrant Purchase Agreement as of the date first written
above.

 

  COMPANY:         CareView Communications, Inc., a Nevada corporation        
By: /s/ Steven G. Johnson     Name: Steven G. Johnson     Title: President

 

 

 

[Signature Page to Eleventh Amendment to Note and Warrant Purchase Agreement]



 

 

 

 

  MAJORITY INVESTORS:         HealthCor Partners Fund, L.P.   By: HealthCor
Partners Management L.P., as Manager   By: HealthCor Partners Management, G.P.,
LLC, as General Partner         By: /s/ Jeffrey C. Lightcap   Name: Jeffrey C.
Lightcap   Title: Senior Managing Director   Address: HealthCor Partners    
1325 Avenue of Americas, 27th Floor     New York, NY 10019             HealthCor
Hybrid Offshore Master Fund, L.P.   By: HealthCor Hybrid Offshore G.P., LLC, as
General Partner         By: /s/ Joseph P. Healey   Name: Joseph P. Healey  
Title: Trustee   Address: HealthCor Partners     1325 Avenue of Americas, 27th
Floor     New York, NY 10019                

 

[Signature Page to Eleventh Amendment to Note and Warrant Purchase Agreement]

 

 

 

  MAJORITY INVESTORS:           /s/ Steven B. Epstein   Steven B. Epstein      
    /s/ Dr. James R. Higgins   Dr. James R. Higgins           /s/ Steven G.
Johnson   Steven G. Johnson           /s/ Jeffrey C. Lightcap   Jeffrey C.
Lightcap    

 

[Signature Page to Eleventh Amendment to Note and Warrant Purchase Agreement]



 

 

 

ACKNOWLEDGED AND AGREED:

 

CareView Communications, Inc., a Texas corporation         By: /s/ Steven G.
Johnson   Name:  Steven G. Johnson   Title:  President               CareView
Operations, LLC         By: /s/ Steven G. Johnson   Name:  Steven G. Johnson  
Title:  President  

 

 

[Signature Page to Eleventh Amendment to Note and Warrant Purchase Agreement]



 

 

 

Annex I

 

Investors

 

Investors Comprising (together with HealthCor Partners Fund, L.P. and HealthCor
Hybrid Offshore Master Fund, L.P.) the Majority Investors: Steven B. Epstein Dr.
James R. Higgins Steven G. Johnson Jeffrey C. Lightcap

 

 



 

 

 

